DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed 3/1/20, with respect to the claim objection have been fully considered and are persuasive.  The most recent amendment to the claim resolves the issues. Therefore, the objection to claim 4 has been withdrawn. 

Applicant’s arguments, see page 5, filed 3/1/20, with respect to the 112 rejection, have been fully considered and are persuasive.  The most recent amendment to parent claim 4 resolves the issues. Therefore, the 112(d) rejection of claim 5 has been withdrawn. 

Applicant’s arguments, see pages 5-10, filed 3/1/21, with respect to Rondinone have been fully considered and are persuasive.  The newly amended claims contain the transitional phrase “consisting of”, which is closed language.  Rondinone requires Sb in the Fe3Se4, which is not allowed in the newly amended claims. Therefore, the 103 rejection of claims 1-5 as obvious over Rondinone has been withdrawn. 


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Rondinone, teaches a similar multiferroic material and method for making said material but requires Sb.  The newly amended claims do not allow for the presence of Sb.  A review of the prior art does not suggest modifying Rondinone by removing the Sb.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             
/Matthew E. Hoban/           Primary Examiner, Art Unit 1734